Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	

Status of the Application
Claims 1, 2, 4, 5, 82-85 and 87-101 are pending and under examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Otto et al. and Wood et al. 
Claims 1, 2, 4, 5, 82, 83 and 87-101 are rejected under 35 U.S.C. 103 as being unpatentable over Otto et al. (WO2016090273) in view of Wood et al. (US20030134274).
	Otto et al. disclose compositions comprising bait sets that are capable of capturing specific target nucleic acid sequences from biological samples (e.g. a bait set which… specifically captures… or hybridizes with: a sequence at the subject interval as in lines 10-28, pg. 13; lines 1-5; lines 29-31, pg. 17; lines 1-17, pg. 47; lines 9-14, pg. 51). 
Otto et al. also teach other embodiments wherein each member of a single bait set comprises a sequence that hybridizes to the same target (e.g. lines 9-10, pg. 128; lines 17-18, pg. 134).
Otto et al. teach bait sets comprise a binding entity such as biotin that is able to bind to avidin (e.g. lines 16-18, pg. 54; lines 12-17, pg. 55; lines 24-30, pg. 74; lines 4-8, pg. 128; lines 12-16, pg. 134). 
Otto et al. teach target sample are captured by bait sets that are in solution or are attached to a substrate (e.g. lines 9-12, pg. 3; lines 7-10, pg. 26; claims 3-5).
Otto et al. also teach compositions comprising multiple bait sets, i.e. a first, a second and a third bait set (e.g. lines 9-14, pg. 51), that differ in several parameters which impact selection efficiency, including the ability to bind to target and the amount of binding entity, i.e. biotin, attached to the bait. They teach these parameters can be optimized according to user’s choice (e.g. lines 28-31, pg. 53; lines 16-18, pg. 54; lines 12-17, pg. 55; lines 7-9, pg. 142; lines 3-8, pg. 144).
Otto et al. teach their compositions facilitate analysis and comparison of multiple bait sets, i.e. a first, a second and a third bait set (e.g. lines 9-14, pg. 51), that differ in several optimizable parameters which impact selection efficiency, including the amount of binding entity , i.e. biotin, attached to the bait, according to user’s choice (e.g. lines 28-31, pg. 53; lines 16-18, pg. 54; lines 12-17, pg. 55;  lines 7-9, pg. 142; lines 3-8, pg. 144).
Additionally, Otto et al. teach preferred embodiments of a single binding entity per bait (e.g. In certain embodiments, the bait additionally comprises a binding entity as described herein (e.g., a capture tag such as a biotin molecule). The binding entity, e.g., biotin molecule, can be attached to the bait, e.g., at the 5'-, 3'-end, or internally (e.g., by incorporating a biotinylated nucleotide), of the bait. In one embodiment, the biotin molecule is attached at the 5'-end of the bait as in lines 9-13, pg. 131; The bait can additionally comprise a binding entity as described herein (e.g., a capture tag such as a biotin molecule). The binding entity, e.g., biotin molecule, can be attached to the bait, e.g., at the 5' or 3'-end of the bait, typically, at the 5'-end of the bait as in lines 1-4, pg. 133).
Otto et al. also teach bait sets are used at varying sequencing depths such that a first bait set that provides 10-100X sequencing depth is used to detect a phenotype or a treatment outcome (i.e. an SNP that indicates patient’s ability to metabolize drugs) and another bait set that provides 0.1-10X sequencing depth is used to detect copy number changes, which is indicative of microsatellite instability (e.g. lines 1-27, pg. 48; lines 7-16, pg. 49; bait sets as in pg. 50-51).
 Furthermore, Otto et al. teach an embodiment wherein selection efficiency of a first bait set is 2-fold higher than that of a second bait set (e.g. lines 29-31, pg. 47)
Otto et al. also teach target samples comprising different tissues (e.g. FFPE, blood, bone marrow samples as in lines 21-22, pg. 32; tumor and circulating tumor cells as in lines 14-25, pg. 59; lines 13-31, pg. 77- lines 1-3, pg. 78;  lines 13-22, pg. 121); types of DNA and RNA (e.g. lines 12-13, pg. 18; line 18, pg. 19) and different types of mutations (e.g. somatic or germline as in lines 21-29, pg. 138).
 Furthermore, Otto et al. teach adapters are ligated to target nucleic acids to facilitate subsequent sequencing (e.g. lines 22-28, pg. 73; lines 7-13, pg. 74; lines 19-23, pg. 124; lines 27-30, pg. 125; lines 10-18, pg. 201).
Furthermore, Otto et al. teach their composition facilitates the diagnosis and treatment of disease including cancer or responsiveness to drugs (e.g. lines 21-31, pg. 57; lines 5-15, pg. 65). 
Regarding the requirement of a bait set which comprises a first portion that comprises the first member of the binding pair; and a second portion that lacks the first member of the binding pair as required by claim 1:
Considering the Otto reference as a whole, Otto et al. teach different parameters among bait sets can be optimized according to user’s choice (e.g. lines 28-31, pg. 53; lines 16-18, pg. 54; lines 12-17, pg. 55; lines 7-9, pg. 142; lines 3-8, pg. 144). 
These parameters include the amount of binding entity that is associated with each member of a bait set (e.g. Modifying the amount of a binding entity, e.g., a capture tag (e.g. biotin), present on each bait may affect its binding efficiency. Increasing/decreasing the tag level of baits targeting a specific target may be used to enhance/reduce the relative target coverage as in lines 16-18, pg. 54; In other embodiments, the efficiency of selection is adjusted by leveling the efficiency of individual baits within a group (e.g., a first, second or third plurality of baits) by adjusting the relative abundance of the baits, or the density of the binding entity (e.g., the hapten or affinity tag density) in reference to differential sequence capture efficiency observed when using an equimolar mix of baits, and then introducing a differential excess of internally-leveled group 1 to the overall bait mix relative to internally- leveled group 2 as in lines 12-17, pg. 55).
Additionally, Otto et al. teach preferred embodiments of a single binding entity per bait (e.g. The binding entity, e.g., biotin molecule, can be attached to the bait, e.g., at the 5'-, 3'-end, or internally (e.g., by incorporating a biotinylated nucleotide), of the bait. In one embodiment, the biotin molecule is attached at the 5'-end of the bait as in lines 9-13, pg. 131; The bait can additionally comprise a binding entity as described herein (e.g., a capture tag such as a biotin molecule). The binding entity, e.g., biotin molecule, can be attached to the bait, e.g., at the 5' or 3'-end of the bait, typically, at the 5'-end of the bait as in lines 1-4, pg. 133).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the compositions of bait sets of Otto comprising a bait comprising a binding entity, wherein preferred embodiments teach a single binding entity per bait and to include a first bait set and a second bait set that differ in selection efficiency as taught in one embodiment of Otto and to include optimization of parameters such that a second bait set comprises fewer binding entities as compared to a first bait set as taught in a different embodiment of Otto because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a composition of multiple bait sets that differ in selective efficiency.
Therefore, in the embodiment wherein a single binding entity is attached to an individual bait, the teaching of Otto et al. regarding optimizing binding parameters comprising modifying the amount of binding entity present on each bait, i.e. Increasing/decreasing the tag level of baits targeting a specific target, would encompass the embodiment of some baits comprising a single tag and some baits comprising no tags.
 Furthermore, prior to the effective filing date of the claimed invention, Wood et al. teach compositions are known in the art comprising a mixture comprising multiple sets of biotinylated and nonbiotinylated capture probes, wherein each capture probe set, i.e. bait set, hybridizes to a different specific target sequence (e.g. para 0158-0168, Example 5, pg. 15). Furthermore, Wood et al. teach capture using streptavidin-coated beads (e.g. para 0014, pg. 2; Examples 4 and 5, pg. 12-15).
Therefore, as both Otto et al. and Wood et al. teach sets of capture probes associated with a biotin binding entity, wherein each set specifically hybridizes to a target sequence,  it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the compositions of bait sets of Otto comprising a bait comprising a binding entity, wherein parameters are optimized to yield a second bait set comprising fewer binding entities as compared to a first bait set  to include the features of a capture probe set, i.e. bait set, wherein the set comprises probes with a single biotin binding moiety and probes that lack the biotin binding moiety and each set hybridizes to a different specific target sequence as taught by Wood et al. because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a composition of multiple bait sets that differ in selective efficiency.
Therefore, as Otto et al. teach target sample are captured by multiple bait sets that are in solution or are attached to a substrate (e.g. lines 9-12, pg. 3; lines 7-10, pg. 26; claims 3-5) wherein each member of a single bait set comprises a sequence that specifically hybridizes to the same target sequence (e.g. lines 10-28,pg. 13) and Wood et al. teach capture probe sets are known that hybridize to different specific target sequences(e.g. para 0158-0168, Example 5,pg. 15), the combined teachings of Otto et al. and Wood et al. render obvious the limitations: A plurality of target capture reagents, comprising first target capture reagents (R1s),wherein each R1 comprises the same first nucleic acid sequence configured to hybridize to a first target nucleic acid sequence, and second target capture reagents (R2s), wherein each R2 comprises the same second nucleic acid sequence configured to hybridize to a second target nucleic acid sequence as recited in claim 1.
Furthermore,  as both Otto et al. and Wood et al. teach bait sets comprising biotinylated capture probes and Wood et al. teach bait sets wherein each set comprises probes with a single biotin binding moiety and probes that lack the biotin binding moiety (e.g. para 0158-0168, Example 5,pg. 15), the combined teachings of Otto et al. and Wood et al. render obvious the limitations: A plurality of target capture reagents, comprising first target capture reagents (R1s) and second target capture reagents (R2s), wherein: at least a portion of the R1s comprise a first member of a binding pair; a first portion of the R2s comprise the first member of the binding pair ; and a second portion of the R2s lack the first member of the binding pair; wherein the first member of the binding pair is capable of binding a second member of the binding pair disposed on a substrate as recited in claim 1.
Furthermore, the combined teachings of Otto et al. and Wood et al. render obvious the limitation: wherein the proportion of R1s that comprises the first member of the binding pair is greater than the proportion of R2s that comprise the first member of the binding pair as recited in claim 1.
 Furthermore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the compositions of Otto and Wood et al. to include a first bait set and a second bait set that differ in tag density that result differences in selection efficiency (e.g. lines 16-18, pg. 54; lines 12-17, pg. 55) as taught in one embodiment of Otto  to include a first bait set has a 2 fold high selection efficiency as compared to a second bait set(e.g. lines 29-31, pg. 47) as taught in a different embodiment of Otto because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a composition of multiple bait sets that differ in selective efficiency.
Therefore, the combined teachings of Otto et al. and Wood et al. render obvious the limitation: wherein the proportion of R1s that comprise the first member of the binding pair is at least 2-fold greater than the proportion of R2s that comprise the first member of the binding pair as recited in claim 2.
 Furthermore, the combined teachings of Otto et al. and Wood et al. render obvious claim 82.
Furthermore, as Otto et al. teach target sample are captured by bait sets that are in solution or are attached to a substrate (e.g. lines 9-12, pg. 3; lines 7-10, pg. 26; claims 3-5) and as Otto et al. teach their compositions facilitate the diagnosis and treatment of disease including cancer or responsiveness to drugs (e.g. lines 21-31, pg. 57; lines 5-15, pg. 65), the combined teachings of Otto et al. and Wood et al. render obvious the limitations: plurality of target capture reagents of claim 1, wherein each of the R1s is capable of forming a first fragment/first target capture reagent (F1/R1) hybrid, and Fl comprises a sequence associated with a phenotype, treatment outcome, diagnosis, or prognosis as recited in claim 4.
Furthermore, as Otto et al. teach bait sets are used at varying sequencing depths such that a first bait set that provides 10-100X sequencing depth is used to detect a phenotype or a treatment outcome (i.e. an SNP that indicates patient’s ability to metabolize drugs) and another bait set that provides 0.1-10X sequencing depth is used to detect copy number changes, which is indicative of microsatellite instability (e.g. lines 1-27, pg. 48; lines 7-16, pg. 49; bait sets as in pg. 50-51), the combined teachings of Otto et al. and Wood et al. render obvious claim 87.
Regarding claim 5:
Otto et al. teach their compositions facilitate analysis and comparison of multiple bait sets, i.e. a first, a second and a third bait set (e.g. lines 9-14, pg. 51), that differ in several optimizable parameters which impact selection efficiency, including the amount of binding entity , i.e. biotin, attached to the bait, according to user’s choice (e.g. lines 28-31, pg. 53; lines 16-18, pg. 54; lines 12-17, pg. 55;  lines 7-9, pg. 142; lines 3-8, pg. 144).
Furthermore, Otto et al. teach each member of a single bait set comprises a sequence that hybridizes to the same target sequence (e.g. a bait set which… specifically captures… or hybridizes with: a sequence at the subject interval as in lines 10-28, pg. 13; lines 1-5; lines 29-31, pg. 17; lines 1-17, pg. 47; lines 9-14, pg. 51).
Furthermore, Wood et al. teach capture probe sets are known that hybridize to different specific target sequences (e.g. para 0158-0168, Example 5, pg. 15).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the compositions of Otto and Wood et al. to include a first, a second and a third bait set (e.g. lines 9-14, pg. 51) that differ in selection efficiency as taught in one embodiment of Otto to include the embodiment wherein each member of a single bait set comprises a sequence that hybridizes to the same target sequence as taught by Otto  and Wood et al. and to include optimization of parameters which impact selection efficiency, including the amount of binding entity , i.e. biotin, attached to the bait, according to user’s choice as taught in a different embodiment of Otto such that multiple individual capture probe sets comprise probes with a single biotin binding moiety and probes that lack the biotin binding moiety as taught by Wood et al.  because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded the predictable outcome of a composition of multiple bait sets that differ in selective efficiency.
Therefore, the combined teachings of Otto et al. and Wood et al. render obvious the limitations: plurality of target capture reagents of claim 1, further comprising third target capture reagents (R3s) , wherein each R3 comprises the same third nucleic acid sequence configured to hybridize to a third target nucleic acid sequence, wherein: a first portion of the R3s comprise the first member of the binding pair; a second portion of the R3s lack the first member of the binding pair; and the proportion of R2s that comprises the first member of the binding pair is greater than the proportion of R3s that comprise the first member of the binding pair as recited in claim 5.
As Otto et al. teach biotin/avidin as a binding pair (e.g. lines 16-18, pg. 54; lines 12-17, pg. 55; lines 24-30, pg. 74; lines 4-8, pg. 128; lines 12-16, pg. 134) and Wood et al. teach capture using streptavidin-coated beads (e.g. para 0014, pg. 2; Examples 4 and 5, pg. 12-15), the combined teachings of Otto et al. and Wood et al. render obvious claim 83.
Furthermore, as Otto et al. teach target sample are captured by bait sets that are in solution or are attached to a substrate (e.g. lines 9-12, pg. 3; lines 7-10, pg. 26; claims 3-5), the combined teachings of Otto et al. and Wood et al. render obvious claim 88.
Furthermore, as Otto et al. teach adapters are ligated to target nucleic acids to facilitate subsequent sequencing (e.g. lines 22-28, pg. 73; lines 7-13, pg. 74; lines 19-23, pg. 124; lines 27-30, pg. 125; lines 10-18, pg. 201), the combined teachings of Otto et al. and Wood et al. render obvious claim 89.
Furthermore, as Otto et al. teach target samples comprising different tissues (e.g. FFPE, blood, bone marrow samples as in lines 21-22, pg. 32; tumor and circulating tumor cells as in lines 14-25, pg. 59; lines 13-31, pg. 77- lines 1-3, pg. 78;  lines 13-22, pg. 121); types of DNA and RNA (e.g. lines 12-13, pg. 18; line 18, pg. 19) and different types of mutations (e.g. somatic or germline as in lines 21-29, pg. 138),  the combined teachings of Otto et al. and Wood et al. render obvious claims 90-94.
Furthermore, as Otto et al. teach bait sets are used capture target sample in solution or attached to a substrate (e.g. lines 9-12, pg. 3; lines 7-10, pg. 26; claims 3-5), the combined teachings of Otto et al. and Wood et al. render obvious claim 95.
As Otto et al. teach biotin/avidin as a binding pair to immobilize bait sets to a substrate(e.g. substrate as in lines 9-12, pg. 3;  lines 16-18, pg. 54; lines 12-17, pg. 55; lines 24-30, pg. 74; lines 4-8, pg. 128; lines 12-16, pg. 134)and Wood et al. teach capture using streptavidin-coated beads (e.g. para 0014,pg. 2; Examples 4 and 5, pg. 12-15), the combined teachings of Otto et al. and Wood et al. render obvious claim 96.
As Otto et al. teach target samples comprising different types of mutations (e.g. somatic or germline as in lines 25-31, pg. 72; lines 21-29, pg. 138) and compositions comprising multiple bait sets, i.e. a first, a second and a third bait set (e.g. lines 9-14, pg. 51), that differ in several optimizable parameters which impact selection efficiency, including the ability to bind to target and the amount of binding entity, i.e. biotin, attached to the bait (e.g. lines 28-31, pg. 53; lines 16-18, pg. 54; lines 12-17, pg. 55;  lines 7-9, pg. 142; lines 3-8, pg. 144), it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the compositions of Otto to include a first bait set and a second bait set that differ in target selection as taught in one embodiment of Otto  to include a first target as somatic mutations and a second target  as  germline mutation as taught in a different embodiment of Otto because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a composition of multiple bait sets that are each selective for different types of mutations.
Therefore, the combined teachings of Otto et al. and Wood et al. render obvious claims 97, 99 and 100.
Furthermore, Otto et al. teach their compositions are used to determine somatic mutations in genes listed in tables 1-9, among which there are genes that impact cell growth and survival in cancer progression (e.g. lines 25-26, pg. 5; tables 1-9 as in pg. 88-120; analysis of somatic cancer samples as in Example 10, pg. 201-202).
Therefore, the combined teachings of Otto et al. and Wood et al. render obvious claim 98.
Furthermore, as Otto et al. teach their compositions facilitate the diagnosis and treatment of disease including cancer or responsiveness to drugs (e.g. lines 21-31, pg. 57; lines 5-15, pg. 65), the combined teachings of Otto et al. and Wood et al. render obvious claim 101.



Otto et al., Wood et al. and Lee et al.
Claims 84 and 85 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Otto et al. and Wood et al., as applied to claims 1, 2, 4, 5, 82, 83 and 87-101 above, and further in view of Lee et al. (US20140272976).
The combined teachings of Otto et al. and Wood et al. as applied above are incorporated in this rejection.
 The combined teachings of Otto et al. and Wood et al. disclose compositions of bait sets comprising different selection efficiencies in capturing target nucleic acids.
 Furthermore, Otto et al. teach biotin/avidin as a binding pair to immobilize bait sets to a substrate (e.g. substrate as in lines 9-12, pg. 3; lines 16-18, pg. 54; lines 12-17, pg. 55; lines 24-30, pg. 74; lines 4-8, pg. 128; lines 12-16, pg. 134).
 Furthermore, Otto et al. teach the binding pair includes an antibody/ antigen binding pair (e.g. lines 24-30, pg. 74; lines 12-16, pg. 134).
 However, combined teachings of Otto et al. and Wood et al. do not teach claims 84 and 85.
Prior to the effective filing date of the claimed invention, Lee et al. teach that Digoxigenin/anti- Digoxigenin antibody and FITC/anti-FITC antibody are binding pairs like biotin/ avidin which also facilitate detection of immobilized probes (e.g. para 0068, pg. 8).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the compositions of bait sets of Otto and Wood et al. comprising a binding entity that pairs with another binding molecule, such as biotin/avidin, to facilitate immobilization of the bait sets to include Digoxigenin/anti- Digoxigenin antibody and FITC/anti-FITC antibody as binding pairs as taught by Lee et al. because a skilled artisan would appreciate that the simple substitution of one binding pair  with another would have yielded  the predictable outcome of a composition of multiple bait sets that are immobilized to a substrate due to interactions of binding pairs with the added benefit of facilitating detection of bait sets that successfully bind to the substrate.
Therefore, the combined teachings of Otto et al., Wood et al.  and Lee et al. render obvious claims 84 and 85.
Response to the Arguments
In response to Remarks filed 15 August 2022:
Applicants argue that Otto’s teaching does not meet the requirements of the claimed invention because “none of these cited portions of Otto, or any other portion of Otto, teaches or suggests that a plurality baits having the same nucleic acid sequence should include some baits having and other baits lacking a binding entity”.
This argument is not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 In the instant case, the combined teachings of Otto are relied upon to show that compositions comprising multiple bait sets are known in the art (e.g. lines 9-14, pg. 51), wherein each member of a single bait set comprises a sequence that hybridizes to the same target (e.g. lines 10-21, pg. 13; lines 9-10,pg. 128; lines 17-18, pg. 134) and wherein bait sets differ in several parameters which impact selection efficiency, including the ability to bind to target and the amount of binding entity, i.e. biotin, attached to the bait. Furthermore, Otto et al. teach these parameters can be optimized according to user’s choice (e.g. lines 28-31, pg. 53; lines 16-18, pg. 54; lines 12-17, pg. 55; lines 7-9, pg. 142; lines 3-8, pg. 144).
Like Otto, Wood et al. teach sets of capture probes associated with a biotin binding entity. Furthermore, Wood et al. teach compositions are known in the art comprising a mixture comprising multiple sets of biotinylated, i.e. having a binding entity, and nonbiotinylated, i.e. lacking a binding entity, capture probes, wherein each capture probe set, i.e. bait set, hybridizes to a different specific target sequence (e.g. para 0158-0168, Example 5, pg. 15). Furthermore, Wood et al. teach capture using streptavidin-coated beads (e.g. para 0014, pg. 2; Examples 4 and 5, pg. 12-15).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, both Otto et al. and Wood et al. teach sets of capture probes associated with a biotin binding entity.
As discussed above, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the compositions of bait sets of Otto comprising a bait comprising a binding entity, wherein each member of a single bait set comprises a sequence that hybridizes to the same target and wherein parameters are optimized to yield a second bait set comprising fewer binding entities as compared to a first bait set  to include the features of a capture probe set, i.e. bait set, wherein the set comprises probes with a single biotin binding moiety and probes that lack the biotin binding moiety and each set hybridizes to a different specific target sequence as taught by Wood et al. because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a composition of multiple bait sets that differ in selective efficiency.
 Applicants argue: “The "same target" referenced by the Examiner, however, is not equivalent to the "same second nucleic acid sequence" of the R2s recited in claim 1. Page 128, lines 9-10 of Otto state, "In other embodiments, the oligonucleotides in the bait set contains forward and reverse complement sequences for the same target member sequence." Page 134, lines 17-18 of Otto provides the same teaching. However, a bait set that includes forward and reverse complement sequences for the same target member is not a bait set that has the same nucleic acid sequence. That is, a forward sequence and a reverse complement of the forward sequence are not the same sequence; they are reverse complement sequences of each other and therefore different. In response to Applicant's arguments filed on October 27, 2021, the Examiner emphasized that Otto teaches "a bait set comprising forward and reverse complemented sequences as an alternative embodiment." Page 17 of the February 17, 2022 Office Action ( emphasis in original). Even if this is correct, there is no teaching or suggestion of a bait set that includes baits all having the ~ nucleic acid sequence with different densities of a binding element, let alone wherein some baits have a first member of the binding pair and other baits lack the first member of the binding pair, as recited in claim 1.… Page 53, line 29 to page 54, line 18 of Otto states, "For example, within each bait set/target category, uniformity of coverage can be optimized by modifying bait parameters, for example by one or more of: ... Increasing/decreasing the tag level of baits targeting a specific target may be used to enhance/reduce the relative target coverage" (emphasis added). In other words, Otto teaches that the baits that capture a given specific target may be optimized by adjusting the number binding entities on each bait with the bait set to adjust the target coverage, which is provided by the bait set as a whole, relative to other targets. Thus, Otto teaches that the baits used to capture a particular target sequence can have one number of binding entities per bait and baits used to capture a different target sequence can have a different number of binding entities per bait. But this does not provide any teaching or suggestion that baits that capture the same specific target (i.e., that have the same nucleic acid sequence) within the bait set can have different numbers of binding entities”.
 These arguments are not persuasive.
Otto et al. teach a bait set comprising forward and reverse complemented sequences as an alternative embodiment: ( e.g. lines 9-13,pg. 128, WO2016090273).
However, the cited art is considered as a whole and is not limited to certain embodiments. See MPEP 2123.
Considering the Otto reference as a whole,  Otto et al. teach: “In an embodiment, the method comprises contacting the library with a bait set which, captures, specifically captures, captures with a preselected efficiency, is optimized to capture, or hybridizes with: a sequence at the subject interval; a signature at the subject interval; or an allele at the subject interval…In an embodiment, the method comprises contacting the library with a second bait set which, captures, specifically captures, captures with a preselected efficiency, is optimized to
capture, or hybridizes with: a second sequence at the subject interval; a second signature at the subject interval; or a second allele at the subject interval.” (e.g. lines 10-21, pg. 13, WO2016090273).
 	Therefore, Otto et al. teach an embodiment wherein an individual bait set specifically hybridizes to a single sequence.
 Regarding Applicants’ arguments in reference to the methods taught by Wood et al.: 
Furthermore, Applicants argue: “Wood is not concerned with anything related to sequencing or preselected sequencing depth, but instead uses the probe mixture to investigate false positive risks in a nucleic acid capture and detection method. Wood is directed to a different field and addresses a different problem than Otto, and, accordingly, one skilled in the art would not have been motivated to modify the teachings of Otto according the teachings of Wood.”.
These arguments are not persuasive.
The instant invention is drawn to a product: a composition comprising a plurality of target capture reagents. 
 Applicants’ arguments are based on the use of the capture probe sets of Wood’s teachings as compared to intended use of claimed invention.



 See MPEP 2114.II: 

MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.). 

 Therefore, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

As discussed above, Wood et al. teach compositions are known in the art comprising a mixture comprising multiple sets of biotinylated, i.e. having a binding entity, and nonbiotinylated, i.e. lacking a binding entity, capture probes, wherein each capture probe set, i.e. bait set, hybridizes to a different specific target sequence (e.g. para 0158-0168, Example 5, pg. 15). Furthermore, Wood et al. teach capture using streptavidin-coated beads (e.g. para 0014, pg. 2; Examples 4 and 5, pg. 12-15). Therefore, the teaching of Wood is applied to the current rejections.
Therefore, for the reasons given in the current rejections, the combined teachings of Otto et al. and Wood et al. render obvious a composition comprising a set of target reagents that include the same nucleic acid sequence, wherein the target reagents include a first portion that comprises the first member of a binding pair and a second portion that lacks the first member of the binding pair.
Regarding Applicants’ argument regarding the “surprising use of the claimed composition” as shown in Experiments 1 and 2 of Example 1 of the instant disclosure:
 These arguments are not persuasive.
The instant invention recites a product: a composition of target capture reagents. Therefore, art is applied that meets the structural requirements of the instant composition.
Considering the Otto reference as a whole, Otto et al. teach compositions comprising multiple bait sets, i.e. a first, a second and a third bait set (e.g. lines 9-14, pg. 51), that differ in several parameters which impact selection efficiency, including the ability to bind to target and the amount of binding entity, i.e. biotin, attached to the bait. They teach these parameters can be optimized according to user’s choice (e.g. lines 28-31, pg. 53; lines 16-18, pg. 54; lines 12-17, pg. 55; lines 7-9, pg. 142; lines 3-8, pg. 144). Additionally, Otto et al. teach embodiments of a single binding entity per bait but do not expressly teach multiple tags present on each bait (e.g. lines 9-13, pg. 131; lines 1-4, pg. 133).
 Therefore, the teaching of Otto regarding optimizing binding parameters comprising modifying the amount of binding entity present on each bait, i.e. Increasing/decreasing the tag level of baits targeting a specific target, would encompass the embodiment of some baits comprising a single tag and some baits comprising no tags.
Furthermore, prior to the effective filing date of the claimed invention, Wood et al. teach compositions are known in the art comprising a mixture comprising multiple sets of biotinylated and nonbiotinylated capture probes, wherein each capture probe set hybridizes to a different specific target sequence (e.g. para 0158-0168, Example 5, pg. 15).
Therefore, as both Otto and Wood et al. teach sets of capture probes associated with a biotin binding entity, wherein each set specifically hybridizes to a target sequence,  it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the compositions of bait sets of Otto to include the features of a capture probe set, i.e. bait set, wherein the set comprises probes with a single biotin binding moiety and probes that lack the biotin binding moiety as taught by Wood et al. because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a composition of multiple bait sets that differ in selective efficiency.
Furthermore, the embodiments discussed by Applicant, i.e. Experiments 1 and 2, recite a process of using the claimed composition, wherein the process is optimized according to user’s choice. As discussed in Experiment 1:  “The target capture reagents that lack the first member of the binding pair were added to the NHSD target capture reagent set in an amount ranging from 1.0X to 2.0X of the biotinylated target capture reagents.”; in Experiment 2: “ In contrast, the ratio of target capture reagents comprising the first member of the binding pair to target capture reagents lacking the first member of the binding pair in the APC target capture reagent set was titrated from 100% to 1 %.”
 Therefore, Applicants’ arguments address intended use of the claimed composition, wherein the method comprises providing a ratio of tagged capture reagents to untagged capture reagents that is optimized to yield a desired result.
However, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
 Therefore, the combined teachings of Otto et al. and Wood et al. are applied to the instant claims.
 Regarding the additional arguments in reference to the teaching of Lee et al.: The additional arguments rely on the position that a prima facie case was not established in previous rejections.  However, this was not found persuasive and is not persuasive for the other rejections.  The rejections are maintained.

Conclusion
No claims are allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAHANA S KAUP/             Primary Examiner, Art Unit 1675